Citation Nr: 1423013	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-03 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to an increased rating for post-operative residuals of anterior cruciate and medial collateral ligament repair with degenerative changes of the left knee, currently rated as 30 percent disabling.

6.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to December 1995. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Boise, Idaho (RO). 

The Veteran testified at a June 2012 video conference; the hearing transcript has been associated with the claims file. 

The issue of entitlement to TDIU has been raised by the Veteran's contentions.  The Board has considered the TDIU claim as part of his pending increased rating claim, and is listing the raised TDIU claim as an issue on appeal.

The issues of entitlement to service connection for a right knee disability, low back disability, increased rating for the left knee disability, and TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO initially denied the claims for service connection for right knee and low back disabilities in March 2003 and August 2003 decisions.  

2.  The RO denied a request to reopen the claim for service connection for a low back disability in a February 2009 decision.  

3.  Since the August 2003 decision (that last denied service connection for a right knee disability) and the February 2009 decision (that denied reopening the claim for service connection for a low back disability), evidence has been received that raises a reasonable possibility of substantiating the Veteran's claims. 


CONCLUSIONS OF LAW

1.  The August 2003 RO decision is final; however, new and material evidence since has been submitted to reopen the claim for service connection for a right knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013).

2.  The February 2009 RO decision is final; however, new and material evidence since has been submitted to reopen the claim for service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In this decision, the Board is reopening the claims on the basis of new and material evidence; so there is no need to discuss whether there has been sufficient compliance with the duty to assist and notify at this point in the case.  

Petition to Reopen

The Board finds that the new evidence-in particular, the Veteran's June 2012 testimony that his treating VA physician suggested that his low back and right knee disabilities are etiologically related to military service -is so significant that it must be considered in order to fairly decide the merits of the claims.  Therefore, the Board finds that this evidence is both new and material, and serves to reopen the claims.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, the Veteran's claims of entitlement to service connection for right knee and low back disabilities are reopened. 


ORDER

The claim for service connection for a right knee disability is reopened.

The claim for service connection for a low back disability is reopened.


REMAND

Regarding the claim for a higher evaluation for the left knee disability, the Veteran was last afforded a VA examination in May 2010.  In June 2011, he underwent left knee total knee replacement revision.  The Board finds that he should be afforded additional VA compensation examination to assess the current degree of disability. 

At the video conference, the Veteran reported applying for benefits from the Social Security Administration (SSA).  As such, it is necessary that the AOJ obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim. 

At his video conference, the Veteran reported ongoing VA treatment for his variously claimed disabilities.  He stated that his treating VA physician, Dr. Asani, suggested that his low back and right knee disabilities are etiologically related to military service.  These treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies of all documents and/or evidentiary material pertaining to the Veteran's application for SSA disability benefits.

2.  The Veteran should be given an opportunity to identify any healthcare provider who has treated him for disabilities of the low back and knees.  After securing any necessary authorization from him, obtain all identified treatment records not already associated with the claims file.  This should include medical records from the Salt Lake VA facility (including records of Dr. Asani) dated since July 2011.  

3.  After obtaining all outstanding records, schedule the Veteran for VA compensation examination to reassess the severity of his left knee disability to include all secondary disabilities.  Additional medical comment is needed concerning whether the Veteran's service-connected disability precludes him from obtaining and maintaining substantially gainful employment.

4.  Then readjudicate the claims in light of all additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


